Title: From John Adams to Samuel Dexter, 27 July 1800
From: Adams, John
To: Dexter, Samuel



Dear Sir
Quincy July 27th 1800

I last night received by the post, an anonimous letter, together with a pretended copy of a process from John Allen, Justice of the peace against Mr. Tracy, in the name of Pearsall & Glover of N. York. As Mr Tracy is at present employed in the public service, as an agent of the War office, by the appointment of your predecessor, with my consent, I think it most proper to transmit these papers to you, that you may preserve them till I meet you at the seat of government and that you may institute some enquiry into the facts. This should be done with all possible caution & delicacy, and the secret & shortest way to obtain the truth, with the least ecclat, will be, by communicating these papers to Mr Wolcott, Secretary of the Treasury, which I pray you to do & to request him to write to some confidential friend, who will give him full and true information with the least injury to Mr. Tracy, & the least irritation to the feelings of his friends. Mr Wolcott may know the hand of writing of the papers inclosed.
With much esteem I am &c.
